Citation Nr: 0000836	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  97-10 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for chronic 
lumbosacral strain with degenerative changes, rated as 20 
percent disabling prior to May 21, 1999.  

2.  Entitlement to an increased rating for chronic 
lumbosacral strain with degenerative changes, currently rated 
as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to April 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

Preliminary review of the record shows the April 1997 
statement of the case provided the veteran with the 
applicable provisions of 38 C.F.R. § 3.321(b)(1) (1999).  
This regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Prior to May 21, 1999, the service-connected chronic 
lumbosacral strain with degenerative changes was severe with 
severe limitation of motion.  

3.  The service-connected chronic lumbosacral strain with 
degenerative changes is not manifested by vertebral fracture, 
ankylosis, or neurologic findings associated with 
intervertebral disc syndrome.  


CONCLUSIONS OF LAW

1.  Prior to May 21, 1999, the criteria for a 40 percent 
rating for chronic lumbosacral strain with degenerative 
changes were met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, including § 4.7 and Codes 5003, 5010, 5292, 
5295 (1999).  

2.  The criteria for a rating in excess of 40 percent for 
chronic lumbosacral strain with degenerative changes have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, including § 4.7 and Codes 5003, 5010, 5285, 5286, 
5289, 5292, 5293, 5294, 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1999).  An October 1963 VA examination diagnosed 
mild residuals of a chronic lumbosacral strain.  The November 
1963 rating decision granted service connection and a 10 
percent rating.  The report of the October 1968 VA 
examination notes that April 1966 X-ray films disclosed some 
asymmetry of the articulation of the 5th lumbar and 1st sacral 
segments.  The diagnosis was chronic lumbosacral strain, 
mild, secondary to congenital anomaly, lumbar articulation.  
The November 1968 rating decision reduced the evaluation to 
non-compensable.  A November 1989 rating decision granted a 
10 percent rating.  In July 1991, the veteran claimed an 
increased rating and 20 percent was granted in August 1992.  
In June 1993, the veteran reported that his back condition 
was worse and requested an increased rating.  That claim was 
denied in December 1993.  The current claim was received in 
May 1996.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

A sacro-iliac injury and weakness or lumbosacral strain will 
be rated as noncompensable where there are slight subjective 
symptoms only.  A 10 percent rating will be assigned where 
there is characteristic pain on motion.  The current 20 
percent rating is assigned where there is muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  The next higher rating, 
and the maximum under these codes, is 40 percent which 
requires a severe disability with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, Code 
5294, 5295 (1999).  

A limitation of lumbar spine motion (due to arthritis or 
other cause) will be rated as 10 percent disabling where 
slight, 20  percent disabling where moderate, and 40 percent 
disabling where severe.  38 C.F.R. Part 4, Codes 5003, 5010, 
5292 (1999).  

The June 1999 rating decision rated the service-connected 
back disability as 40 percent disabling under Codes 5010-
5295.  40 percent is the maximum rating assignable under Code 
5295.  Code 5010 is for traumatic arthritis and refers to 
Code 5003 which provides that arthritis will be rated on 
limitation of motion.  Limitation of lumbar spine motion is 
rated under Code 5292 and 40 percent is the maximum rating 
for that disability.  Higher ratings require additional 
disability manifestations ratable under other criteria.  The 
Board has considered other criteria for rating the service-
connected back disorder but there are no manifestations of 
the service-connected back disability which could be rated 
under the other rating codes.  There is no evidence of 
vertebral fracture ratable under Code 5285.  There is no 
evidence of ankylosis ratable under Code 5286 or Code 5289.  
While there has been some evidence of disc involvement, the 
neurologic findings have been consistently normal, so a 
rating under Code 5293 is not indicated.  Thus, the Board 
finds no basis for a rating in excess of 40 percent.   

While the current claim was received in May 1996, the RO used 
the date of the May 1999 examination as the effective date of 
the increase to 40 percent.  This is not a complete grant and 
the Board must still consider the veteran's initial claim 
that a higher rating was warranted in May 1996.  In this 
connection, the Board has considered the issues raised by the 
United States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has 
concluded that staged ratings should not be assigned.  

The current rating is based on the current extent of the 
disability, so this discussion will focus on the recent 
evidence, which is the most probative source of information 
as to the current extent of the disability.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In addition to records 
discussed below, the file contains clinical records 
pertaining to various disabilities.  These do not provide 
adequate information as to range of motion, the functional 
effect of pain or other rating factors.  38 C.F.R. §§ 4.40, 
4.45 (1999).  

A March 1996 magnetic resonance imaging (MRI) study disclosed 
far lateral right L3-4 herniation in to the right lateral 
recess at L5-S1.  A March 1996 VA physical therapy note 
indicates good progress.  In June 1996, the L4-L5 and L5-S1 
facet joints were injected.   

The June 1996 VA X-ray studies were interpreted as disclosing 
degenerative disc disease at the L4-L5-S1 levels, and 
sacroiliac joint arthritis.  The June 1996 examination report 
shows the veteran complained of low back pain being present 
all the time and only some relief with medication.  The 
examiner noted that there was no kyphosis, scoliosis, 
deformity or scar.  There was no localized tenderness or 
muscle spasm.  The veteran flexed to 25 degrees with an 
inability to flex further.  Extension and lateral rotation 
were intact.  The neurological examination was grossly 
normal.  The diagnosis was lumbosacral sprain, low back 
syndrome.  

The veteran was hospitalized primarily for a depressive 
disorder, in October 1996.  On physical examination, he 
complained of back pain.  His gait was unstable.  Deep tendon 
reflexes were 2+, bilaterally.  

The March 1997 VA X-rays revealed extensive degenerative 
changes involving L4-L5 and the right sacroiliac joint.  
There was bilateral facet hypertrophy at L4-L5.  On 
examination, the veteran complained of restricted mobility 
and discomfort in his low back.  The doctor found the 
veteran's carriage to be erect and his posture and gait to be 
normal.  Lumbar lordosis was normal.  Forward bending was to 
60 degrees.  Arching backward reached 20 degrees.  Right and 
left tilts were each 25 degrees.  Rotations to the right and 
left were 30 degrees.  The doctor stated that the motions 
were unpainful at the end point of the range of motion, 
contrary to the history given by the veteran.  Straight leg 
raising and stretch signs were negative at 90 degrees.  
Neurologic responses were physiologic.  The diagnosis was 
lumbosacral strain with subsequent development of 
degenerative joint disease of the lumbar spine.  

The report of the May 1999 VA examination shows the veteran 
complained of pain, fatigue and stiffness in the lower back.  
The lumbar spine showed painful motion on bending and getting 
up.  There were spasms in both paraspinal muscles.  There was 
tenderness at the L3, L4, L5 and S1 levels.  Flexion was to 
70 degrees with pain starting at 30 degrees.  Extension was 
to 25 degrees with pain starting at 10 degrees.  Right 
lateral bending was to 35 degrees with pain starting at 10 
degrees.  Left lateral bending was to 40 degrees with pain 
starting at 15 degrees.  Right rotation was to 30 degrees 
with pain starting at 20 degrees.  Left rotation was to 35 
degrees with pain starting at 25 degrees.  The doctor 
reported that the limitation in the range of motion was due 
to pain.  There was fatigue and weakness in the lumbar spine.  
Neurologic examination disclosed normal motor function.  
Power was 5/5.  Sensation was intact.  Deep tendon reflexes, 
including at the ankles, were 2+.  X-rays reportedly revealed 
marked degenerative disc disease of L5 and S1.  The diagnosis 
was lumbosacral degenerative disease with residual limitation 
of range of motion and painful motion.   

While the March 1997 VA examination reflects only moderate 
limitation of motion, the June 1996 and May 1999 VA 
examination reports show severe limitation of motion 
supporting the 40 percent rating.  The Board realizes that 
the condition may wax and wane and have transitory responses 
to various treatment modalities.  It appears that recent 
treatment has included physical therapy, injection and 
medication.  While the March 1997 examination report is 
against a rating in excess of 20 percent at that time, the 
June 1996 VA examination supports a 40 percent rating.  The 
Board finds the evidence to be in relative balance and 
concludes that a 40 percent rating was warranted prior to the 
date of the May 1999 VA examination.   
Stated differently, the rating decision of August 1996 
dismissed the limitation of motion of flexion to 25 degrees 
as an occasional exacerbation.  However, the functional 
impairment described in the 1999 examination is consistent 
with the 1996 findings.  Based on the veteran's claim that he 
was worse, the 1996 findings and the 1999 findings, the Board 
is unconvinced that the veteran magically became worse on the 
day of a 1999 VA examination.

We again note that the veteran does not have a pronounced 
disc syndrome or the functional equivalent of a pronounced 
disc syndrome.  There has been no evidence of symptoms 
compatible with sciatic neuropathy.  Although he does have 
spasm, the ankle jerks are intact and there are few 
neurologic findings.  In fact, the 1999 examination disclosed 
that the reflexes were 2 plus at the ankles and knees, 
sensation was intact, there was normal motor function in the 
lower extremities and power was 5/5.  Even when we consider 
the provisions of 38 C.F.R. §§ 4.40, 4.45 and DeLuca 
(citation omitted), there is nothing objectively or 
subjectively that establishes the presence of a pronounced 
disc syndrome or the functional equivalent of a pronounced 
syndrome.  The examiner's opinion that the veteran is able to 
carry out ordinary activities of daily living speaks to the 
veteran's functional impairment and establishes that he has 
periods of relief.


ORDER

A rating in excess of 40 percent for chronic lumbosacral 
strain with degenerative changes is denied.  A 40 percent 
rating, prior to May 21, 1999, for chronic lumbosacral strain 
with degenerative changes, is granted, subject to the law and 
regulations governing the payment of monetary awards.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 


